Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2018/0204289 A1 a plurality of processors; persistent computer-readable memory; an identifier module configured to accept into computer-readable memory on a signal bearing medium personal information of a user, the personal information comprising: a name, an address, a telephone number, an email address, and one of a social security number (SSN) and an employer identification number (EIN); an acceptor module configured to accept into computer-readable memory an acceptance from a user of the terms of an agreement displayed online containing legal terms binding upon the user and a technology provider; a questioner module configured to: accept into computer-readable memory an acceptance from a user to a plurality of yes or no questions, each acceptance comprising tactile input on a touch screen from a user in the form a sliding motion to the left side of a touch screen, wherein the acceptance is accepted by enqueuing a Boolean in a document queue in computer-readable memory; and accept into computer-readable memory a plurality of rejections from a user to a plurality of yes or no questions, each rejection comprising tactile input on a touch screen from a user in the form a sliding motion to the right side of a touch screen, wherein the acceptance is accepted by enqueuing a Boolean in a document queue in the computer-readable memory; a populator module configured to populate a list of financial documents by referencing Booleans in the document queue, each positive Boolean representing a corresponding needed document; a display module configured to display the list of financial documents to the user; a photographer module configured to create with an image sensor a plurality of digital photographs; a OCR module configured to apply OCR to uploaded documents in the list of financial documents; and a notification module configured to notify the user that OCR application has failed in response to failure of OCR application.

However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … perform, by the queue management service, a node resource comparison that compares an actual resource usage for a node to a target resource usage for the node: store, by the queue management service, a recognized capacity for a task execution engine based at least in part on the node resource
comparison, wherein the recognized capacity is reduced to a fraction of a reported capacity for the task execution engine based at least in part on a number of time periods that the actual resource usage exceeds the target resource usage for the node that executes the task execution engine; transmit, by the queue management service to a queue datastore service, an enqueue task request that specifies the task, and the task execution engine of the plurality of task execution engines, wherein the task execution engine is embedded in a distributed application process executed by the node, and the task is assigned based on an analysis of the task execution data that indicates: the Boolean predicate is true, and the recognized capacity of the task execution engine is sufficient to execute the task; enqueue, by the queue datastore service, the task in a persistent queue stored by the queue datastore service; and execute, by the node, the task in the distributed application process, wherein the node retrieves the task is-retrieved from the persistent queue.
 Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195